Citation Nr: 0528638	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-03 548A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a chronic acquired 
disorder of the left knee, to include as secondary to the 
service-connected residuals of a shell fragment wound of the 
left leg with neuropathy.

2. Entitlement to service connection for chronic acquired 
disorders of the right shoulder and neck, to include as 
secondary to the service-connected shell fragment wound scar 
of the right forearm.

3. Entitlement to service connection for chronic acquired 
disorders of the low back, hip, and buttock, to include as 
secondary to the service-connected residuals of a shell 
fragment wound of the left leg with neuropathy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1964 to June 1968.

2.  On May 14, 2004, the Board denied the claims currently on 
appeal.

3.  The veteran appealed the denial to the United States 
Court of Appeal for Veterans Claims (Court). 

4.  Pursuant to a June 2005 Court Order, the May 14, 2004, 
Board decision was vacated and remanded for compliance with 
the instructions in the Joint Motion for Remand.

5.  On September 19, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he had been awarded a total disability 
rating based on individual unemployability due to service-
connected disabilities, and thus, a withdrawal of the instant 
appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.


                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


